Case 3:18-cr-04683-GPC Document 123-2 Filed 08/28/19 PageID.1003 Page 1 of 1




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                    SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                    CASE NO. 18-CR-4683-GPC-4
11               Plaintiff,                     [PROPOSED] ORDER
                                                APPROVING TRAVEL REQUEST
12         vs.
                                                Hon. Gonzalo P. Curiel
13 PETR PACAS,
14               Defendant.
15
16         FINDING GOOD CAUSE THEREFORE, the Court hereby ORDERS that
17 Petr Pacas is permitted to travel to Hawaii from September 24, 2019, to October 2,
18 2019, including all states through which travel is required for flight layovers.
19 Mr. Pacas is required to provide his Pretrial Services Officer with a copy of his
20 travel itinerary and to call Pretrial Services both prior to departure and immediately
21 upon his return.
22         IT IS SO ORDERED.
23 DATED: ______________________
24
25
                                            Hon. Gonzalo P. Curiel
26
27
28
                                                                     Case No. 18-CR-4683-GPC-4
                                            ORDER
